NOTICE OF ALLOWABILITY
This notice is responsive to Applicant’s remarks/amendments filed 10/29/2021 with a request for continued examination. 

Notice of Pre-AIA  or AIA  Status
The present application has been examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.

Allowable Subject Matter
Claims 1-5, 8-12, 14-16,19-30, 33-37,39-41, 44-55, 58-62, 64-66, 69-80, 83-87, 89-91, 94-100 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to teach the limitation: “a controller configured to: slim the pattern by generating a first 
Particularly, while Hasebe (US Pub. 2006/0032443) teaches the heating device of the claim (see Fig. 1, heater #70), it does not reasonably teach the specific temperature control steps as detailed in the claim by itself or in combination with the other prior art of record.

Regarding claim 26, the prior art of record, whether alone or in combination, fails to teach the limitation: “a controller configured to: slim the pattern using a first plasma generated by the plasma generating device while causing the heating device to heat the substrate at a first temperature of 100 degrees Celsius or less; (b) cause the heating device to heat the substrate at a second temperature of room temperature to 300 degrees C; and (c) form an oxide film on the slimmed pattern and the thin film in the process chamber by supplying the source gas to the process chamber and generating an oxygen-containing gas plasma using the plasma generating device in the process 
Particularly, while Hasebe (US Pub. 2006/0032443) teaches the heating device of the claim (see Fig. 1, heater #70), it does not reasonably teach the specific temperature control steps as detailed in the claim by itself or in combination with the other prior art of record.

Regarding claim 51, the prior art of record, whether alone or in combination, fails to teach the limitation: “a controller configured to: trim the first pattern to form a second pattern by generating a first oxygen-containing gas plasma using the plasma generating device in the process chamber while causing the heating device to heat the substrate at a first temperature of 100 degrees Celsius or less; the second pattern having a second width and a second height, and (b) cause the heating device to heat the substrate at a second temperature of room temperature to 300 degrees C; and (c) form an oxide film on the second pattern in the process chamber by supplying the source gas to the process chamber and generating a second oxygen-containing gas plasma using the plasma generating device in the process chamber while causing the heating device to heat the substrate at the second temperature” in the context of the other limitations of the claim.
Particularly, while Hasebe (US Pub. 2006/0032443) teaches the heating device of the claim (see Fig. 1, heater #70), it does not reasonably teach the specific temperature control steps as detailed in the claim by itself or in combination with the other prior art of record.

Regarding claim 76, the prior art of record, whether alone or in combination, fails to teach the limitation: “a controller configured to: trim the first pattern to form a second pattern using a first plasma generated by the plasma generating device in the process chamber while causing the heating device to heat the substrate at a first temperature of 100 degrees Celsius or less; the second pattern having a second width and a second height; (b) cause the heating device to heat the substrate at a second temperature of room temperature to 300 degrees C; and (c) form an oxide film on the second pattern in the process chamber by supplying the source gas to the process chamber and generating an oxygen-containing gas plasma using the plasma generating device in the process chamber while causing the heating device to heat the substrate at the second temperature” in the context of the other limitations of the claim.
Particularly, while Hasebe (US Pub. 2006/0032443) teaches the heating device of the claim (see Fig. 1, heater #70), it does not reasonably teach the specific temperature control steps as detailed in the claim by itself or in combination with the other prior art of record.

REJOINDER
Claims 1, 26, 51, and 76 are allowable. Claims 13, 17-18, 38, 42-43, 63, 67-68, 88, and 92-93, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions B1-B5, as set forth in the Office action mailed on 9/22/2020, is hereby withdrawn and claims 13, 17-18, 38, 42-43, 63, 67-68, 88, and 92-93 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The Examiner notes that the restriction requirement between inventions A1 and A2, as set forth in the Office action mailed 9/22/2020, is not withdrawn because each allowable claim requires at least one plasma processing step, where the apparatus of invention A2 does not comprise a plasma-generating component.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718